On Motion for lie-hearing.

We are asked to grant a re-hearing in this ease on the alleged ground that the affidavit for continuance was not ■duly considered, and because the point relied upon b'y. defendant that the instructions given for plaintiff did not cover the whole case, was overlooked. As to the first ground, we have nothing more to say than is-said in the opinion delivered, and repeat that that affidavit fails to disclose such diligence as would justify an interference with the •discretion of the court in overruling the application.
4. INSTRUCTIONS: estoppel: practice As to the. other ground, the record before us shows that in the court below the case was tried on the theory that defendant was not liable on the demand ■ ., . . . sued upon, because the money paid by plaintiff was paid on the individual debt of Goode, and not •on the partnership debt of Goode & Coehéll. The thirteen instructions asked by defendant show this and amounted to an abandonment of what he now claims was set up in his answer, as oft-set or counter-claim. While, as decided •'in 27 Mo. 55, it is the duty ot the court m giving instructions to embrace the whole case, and a defendant is' not ■bound to ask instructions, it does not follow that, where he does ask instructions and leads the court to believe that he has abandoned a defense set up, i-t would be reversible error in the court if it did not instruct in regard .to such defense. Besides this, there was no evidence m regard to the counter-claim of $10, nor was there any tending to establish that the $40, which it was alleged plaintiff' owed Goode, was by agreement to be credited on the nóte. The alleged payment made by Winger, the assignee of *134Goode, to plaintiff, was set up by defendant iu his answer in connection with the fact that the plaintiff had proved his claim before the assignee, by way of estoppel. This defense was also ignored by defendant in the instructions asked, as it might well have been under the evidence. The practice is to be condemned of a party standing by and asking instructions upon a theory on which he relies, and seemingly abandoning another which ne has set up in his answer, and, when beaten, bringing his case here and asking a reversal, because the court did not, of its own motion, or at the request of the opposing party, instruct on such abandoned theory. Such practice is justly condemned in Henslee v. Cannefax, 49 Mo. 296, and Harris v. Hays, 53. Mo. 90.
Motion Overrule^.